Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “a heat conductive adhesive tape” as recited in claim 6  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, it is unclear what “a determination result” is and how “a determination result” is interrelated and associated with other claimed elements as recited in claims 6-9
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Paprocki et al (Pat# 11,039,644).
As to claim 1, Paprocki et al disclose a  temperature measurement system for determining a performance of a smoke generating device (1) as shown in figures 1-6, the temperature measurement system comprising: a temperature measuring device (40) comprising:  5an elongated carrier (30) configured to be inserted into an elongated chamber (10) of the smoke generating device (1) ; and a plurality of thermal sensors  (40,41,42) disposed within the elongated carrier (30); wherein: each of the plurality of thermal sensors (40,41,42) comprises a sensing end  (41) exposed on an outer surface of the elongated carrier (42);  10when the elongated carrier (30) is inserted into the elongated chamber, the sensing ends respectively detect a temperature of a plurality of heating members (20) of the smoke generating device (1).
As to claim 11,Paprocki et al disclose a temperature measuring device configured to detect a temperature of a plurality of heating members (20) of a smoke generating device (1) as shown in figures 1-6,, the temperature measuring device Page 17 of 20comprising: an elongated carrier (30)  configured to be inserted into an elongated chamber (10)  of the smoke generating device (1); and a plurality of thermal sensors (40,41,42) disposed within the elongated carrier (30); wherein:  5each of the plurality of thermal sensors (40,41,42) comprises a sensing end (41) exposed on an outer surface of the elongated carrier (30); when the elongated carrier (30) is inserted into the elongated chamber (10), the sensing ends (41)respectively detect a temperature of the plurality of heating members (20)  of the smoke generating device (1).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Paprocki et al (Pat# 11,039,644)  in view of Major et al (Pat# 5,218,834).
As to claim 4, Paprocki et al disclose a temperature measurement system as mentioned in claims 1 and 11. Paprocki et al do not mention about  providing heat-conductive adhesive tape for fixing fixed on the outer surface of the elongated carrier.
Major et al teach the use of adhesive backing/tape for attaching the thermal strip (20) to the body ((12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide adhesive tape as taught by Major et al to the thermal sensors (40,41,42)  of Paprocki et al for the purpose of  retaining  the thermal sensors to the elongated carrier (42)  firmly.
Claims 6-10  are  rejected under 35 U.S.C. 103 as being unpatentable over Paprocki et al (Pat# 11,039,644)  in view of  Gardner et al (GB 2523731A).
As to claim 6, Paprocki et al disclose a temperature measurement system as mentioned in claims 1 and 11. Paprocki et al do not mention about  a plurality of signal converters respectively electrically coupled to the plurality of thermal sensors; each of the plurality of signal converters is configured to digitize a temperature detected by the respective thermal sensor.
	Gardner et al teach it is well-known in the art to have thermal sensor (66) electrically coupled to analog converter (68) for digitizing a temperature detected by the thermal sensor (66) as shown in figure 7.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have each of the thermal sensors (40,41,42) in the device of Paprocki et al electrically coupled to signal converter as taught by Gardner et al for the purpose of digitizing a temperature detected by the thermal sensor.
	As to claim 7, in the device of Paprocki et al in view of Gardner et al, Garner et al disclose a processing unit (38) for receiving the digitized detected temperature from each of the thermal sensors for the purpose of  determining whether the temperature of each heating member at a predetermined time point is in a predetermined temperature interval.
As to claim 8, Paprocki et al in view of Gardner et al disclose a temperature measurement system  as mentioned in claim 7. Since a processing unit (38)  in the device of Gardner et al is used for receiving the digitized detected temperature from each of the thermal sensors for the purpose of  determining whether the temperature of each heating member at a predetermined time point is in a predetermined temperature interval., it would have been obvious that  the processing unit in the device Paprocki et al in view of Gardner et al would be configured to determine whether the temperature of each heating member at a plurality of time points is in a plurality of predetermined temperature intervals.
As to claim 9, Paprocki et al in view of Gardner et al disclose a temperature measurement system  as mentioned in claim 8. Gardner et al disclose a display (18) communicatively coupled to the processing unit (38) for display a determination result but does not explicitly mention about 
As to claim 10, Paprocki et al in view of Gardner et al disclose a temperature measurement system  as mentioned in claim9. Gardner e al do not explicitly mention about a communication unit communicatively coupled to the signal converters and the processing unit;  15the communication unit is configured to transmit the digitized detected temperature from the signal converters to the processing unit. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the signal converter (68) connected to the processing unit (38)  through conductor /electrical wire in order to transmit the digitized signal from the converter (68) to the processing unit (38).
Claims 2-3,5 and 12-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose the elongated carrier defines a cavity and a plurality of through holes communicating with the cavity; the plurality of thermal sensors are received within the cavity and the sensing ends of the thermal sensors are exposed on the outer surface of the elongated carrier through respective through holes as recited in claim 2 and in combined with other claimed elements as recited in claim 1. Claim 3 depends from objected claim 2, it is also objected.
The prior art does not disclose 10the temperature measuring device further comprises a plurality of thermal pads disposed on the outer surface of the elongated carrier; the plurality of thermal pads are spaced apart along a longitudinal direction of the elongated carrier and respectively cover the sensing ends of the thermal sensors as recited in claim 5 and in combined with other claimed elements as recited in claim 1.
The prior art does not disclose the elongated carrier defines a cavity and a plurality of through holes communicating with the cavity; the plurality of thermal sensors are received within the cavity and the sensing ends of the thermal sensors are exposed on the outer surface of the elongated carrier through respective through holes as recited in claim 12,and in combined with other claimed elements as recited in claim 11. Claim 3 depends from objected claim 2, it is also objected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  


Qiu (PG-Pub #20190166914) discloses  ELECTRONIC CIGARETTE AND TEMPERATURE WARNING METHOD THEREOF.
Tu (Pat# 9,635,886) discloses ELECTRONIC CIGARETTE AND TEMPERATURE WARNING METHOD THEREOF.
Egoyants et al (Pat# 9,414,629) disclose heating smokable material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867